Citation Nr: 1741084	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-25 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied service connection claim for bilateral flat feet (pes planus).

2. Whether new and material evidence has been received to reopen a previously denied service connection claim for a left ankle condition, secondary to bilateral flat feet.

3. Entitlement to service connection for bilateral plantar fasciitis, secondary to bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1984 to September 1984 and from February 1986 to February 1992 with additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Seattle, Washington, Regional Office (RO) which denied reopening a previously denied service connection claim for flat feet and a previously denied service connection claim for an ankle condition, secondary to flat feet. Additionally, the Veteran appealed a July 2010 rating decision by the Seattle, Washington, RO, which denied service connection for plantar fasciitis, secondary to flat feet.

The Veteran testified via video-conference before the undersigned VLJ in February 2017. A transcript of the hearing has been associated with the claims file.

The appeal for the issues of bilateral flat feet, left ankle condition, and bilateral plantar fasciitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Veteran's claim regarding entitlement service connection for bilateral flat feet, left ankle condition, and bilateral plantar fasciitis must be REMANDED for further development. The Board notes that the Veteran's service connection claims for his left ankle condition and his bilateral plantar fasciitis condition are inextricably intertwined to his claim for his bilateral flat feet claim. Therefore, all of the aforementioned issues must be remanded before the claim may be properly adjudicated.

Bilateral flat feet

In the February 2017 hearing before the undersigned VLJ, the Veteran testified that he first noticed problems with his feet after running on a 1.7 mile airstrip in combat boots, three times per week, during his deployment in Permanas, Germany between 1986 and 1990. He testified that he first sought treatment for the condition between 1988 and 1989 at a medical facility in Landstuhl, Germany. He asserts that he was diagnosed with flat feet and was prescribed orthotic inserts for his shoes, which he has continued to wear since service. 

Within one year of separation, the Veteran states that he sought treatment for his bilateral flat feet condition at "Group Health Medical in Lakewood, Washington." From there, he was referred to American Lake Veterans Administration Medical Center where he continues to receive treatment for the condition. 

The Veteran testified that because of his flat foot condition, his left ankle became weak and he suffered from subsequent tears and bleeding. He asserts that he continues to wear bilateral shoe inserts and a left ankle brace, but that he is in constant pain. The Veteran stated that he was told, by a doctor "Christianson," about three to four years ago, that his bilateral flat feet condition is related to service; however, he is unable to find those records. The transcript does not indicate a location for this medical provider. The Veteran testified that he was part of the Personal Reliability Program (PRP) with TSSPI security clearance, which may have resulted in some of his records being withheld due to their sensitive nature. The record includes treatment notes from USAHC in Muenchweiler, Germany; however, there are no medical records from Landstuhl Regional Medical Center. Additionally, the record does not include any treatment records from "Group Health Medical in Lakewood, Washington."

The Board notes that the Veteran was denied service connection for his flat feet as there is no record of the condition being diagnosed in-service or within one year of separation. His testimony at the February 2017 hearing raises the possibility that material records may have been absent for review during the initial May 1992 and subsequent January 2010 rating decisions involving his service connection claim for bilateral flat feet and left ankle condition.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016). Therefore, the matter must be remanded so that an attempt to obtain medical records can be performed in order to support the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VA Form 21-4142 to authorize the release of information for his medical records from the following locations and providers:

a. USAHC Muenchweiler, Germany for the period from February 1986 and February 1992.

b. Landstuhl Regional Medical Center, Germany for the period from February 1986 and February 1992.

c. Group Health Medical, Lakewood, Washington for the period from February 1992 to March 1993.

d. American Lake Veterans Administration Medical Center, Lakewood, Washington for the period from February 1992 to March 1993.

e. Treatment records from a Dr. Christianson for the time period from February 2013 to February 2014.

2. Then, after considering whether any supplemental VA medical opinion is required, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide a reasonable opportunity to respond. The appeal should then be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




